926 F.2d 1215
288 U.S.App.D.C. 342
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.D'Wayne A. CARPENTER, Appellant,v.UNITED STATES PAROLE COMMISSION.
No. 90-5001.
United States Court of Appeals, District of Columbia Circuit.
March 6, 1991.

Appeal From the United States District Court for the District of Columbia.
D.D.C.
AFFIRMED.
Before BUCKLEY, SENTELLE and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the district court's order filed December 26, 1989, be affirmed substantially for the reasons stated therein.  Although there is a threshhold jurisdictional issue whether Carpenter is required to obtain a certificate of probable cause, pursuant to Fed.R.App.P. 22(b), the court need not address that issue because the underlying claim so clearly lacks merit.    See generally Secretary of the Navy v. Avrech, 418 U.S. 676, 677-78 (1974) (per curiam);  DOE v. United States Department of Justice, 753 F.2d 1092, 1101 (D.C.Cir.1985).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.